                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

     ANTRELL A. TEEN,

                  Plaintiff,

          v.                                                     Case No. 17-cv-594-JPG

     ST. CLAIR COUNTY JAIL MEDICAL STAFF,
     PHILLIP MCLAURIN, ARAMARK, MARY
     DAVIS, JANE DOE, ST. CLAIR COUNTY, SGT.
     MASSEY, C/O JOHNSON, and NURSE APRIL,

                  Defendants.

                                MEMORANDUM AND ORDER

         This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.

94) of Magistrate Judge Gilbert C. Sison recommending that the Court grant the motion for

summary judgment filed by defendant Phillip McLaurin (Doc. 70) and grant in part and deny in

part the motion for summary judgment filed by defendants Aramark and Mary Davis (Doc. 66).

If the Court accepts the Report, the only claim left for trial would be Count 4 against Davis.

The parties have objected and have responded to their opponents’ objections (Docs. 99, 102, 104,

106, & 108). The Court also considers various other pending motions (Docs. 92 & 93).

I.       Report Review Standard

         The Court may accept, reject or modify, in whole or in part, the findings or

recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are

made. Id. “If no objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th

Cir. 1999).
II.    Background

       Plaintiff Antrell A. Teen filed this lawsuit complaining of several conditions to which he

was exposed when he was a pretrial detainee at the St. Clair County Jail (“Jail”) from December

2015 to April 2019. The only claims remaining in this case are Count 3, a claim contesting the

nutritional adequacy of the meals served at the Jail, and Count 4, a claim complaining of the

sanitation observed in food preparation and service at the Jail. Aramark was the organization

providing food service for the Jail, and Davis was the Jail’s food service director. McLaurin

was the Jail superintendent at all relevant times.

III.   The Report

       In the Report, Magistrate Judge Sison found uncontradicted evidence that the meals

served at the Jail were well-balanced and had sufficient caloric, vitamin, protein, and

carbohydrate levels. He found that Teen’s personal belief otherwise was speculation upon

which no reasonable jury could render a verdict in his favor, especially in light of Teen’s weight

gain and the absence of any evidence of malnourishment during Teen’s detention. Magistrate

Judge Sison further found insufficient evidence from which a reasonable jury could find Teen

suffered an extended cold because of the poor nutrition of the Jail meals. In light of the

uncontradicted evidence that the Jail served inmates nutritionally adequate meals, Magistrate

Judge Sison recommended granting summary judgment for the defendants on Count 3.

       As for Count 4, Teen’s claim that the preparation and serving of the food was unsanitary,

Magistrate Judge Sison found there was a genuine issue of material fact about the sanitation

conditions. While the defendants presented evidence of sanitary conditions and practices, Teen

and other inmates provided first-hand observations about repeated, if not regular, occurrences of


                                                     2
conditions that they say threatened their health and well-being—insect-infested black-eyed peas,

juice served out of a cooler containing trash, a black substance (possibly mold) on the drink

cooler nozzle, workers’ not wearing gloves, dirty food trays, and service of uncooked food, food

with hair in it, and food with old food particles in it. Magistrate Judge Sison found this was

sufficient to allow Count 4 against Davis, who was responsible for the sanitary food service

conditions, to go forward. Magistrate Judge Sison found, however, that there was insufficient

evidence to show McLaurin was personally involved in the lack of sanitary food service

conditions. Accordingly, Magistrate Judge Sison recommended granting summary judgment for

McLaurin but not Davis on Count 4.

IV.    Objections

       With respect to Count 3, Teen contends Magistrate Judge Sison improperly resolved

disputed facts about the nutritional adequacy of the meals Teen was served at the Jail. He points

to sworn declarations that the meals substantially deviated from Aramark’s planned, nutritionally

adequate menus because parts of the planned meals were inedible. Specifically, he notes the

evidence that the inmates received no fruits or any substitute for years and were regularly served

watered down recipes, small portions, or inedible food, which prevented them from getting the

planned nutritional value of the meal.

       With respect to Count 4, Teen contends that McLaurin did, in fact, know about the

unsanitary conditions from receiving Captain’s Complaints (a step in the grievance procedure)

and turn a blind eye to the nutritional inadequacies of the diet at the Jail.

       Aramark and Davis contend that the inmate declarations Teen has submitted in support of

his contention that there is a genuine issue of material fact are inadmissible because the


                                                   3
statements therein are not based on personal knowledge, and that, even if considered, they only

establish isolated instances. They also claim Teen is raising more factual allegations that he set

forth in his First Amended Complaint, which improperly expands this litigation, and that he has

not supported his claim of nutritional inadequacy or of future danger to his health with an expert

opinion or legitimate educational authority.

         McLaurin asserts with respect to Count 3 that he was not personally involved in

providing a nutritionally inadequate diet because he relied on Davis to ensure detainees were fed

properly. He claims to have had no knowledge of a nutritionally adequate diet except for the

time Teen complained of small portions, at which point McLaurin followed through with dietary

services to fix that situation. With respect to Count 4, McLaurin argues that the sanitation

problems were isolated instances that did not amount to an unconstitutional deprivation.

V.       Analysis

         A.     Count 3

         The evidence Teen submitted in support of Count 3 is not enough for a reasonable jury to

find that what was served was nutritionally inadequate. To prevail on a nutrition claim, a

plaintiff must show that the deprivation of food was objectively sufficiently serious, that is, that

the deprivation denied him one of the minimal civilized measures of life’s necessities. Farmer

v. Brennan, 511 U.S. 825, 834 (1994). Withholding of food may satisfy this standard depending

on the amount and duration of the deprivation. Williams v. Shah, 927 F.3d 476, 480 (7th Cir.

2019).

         Teen has provided no evidence from which a reasonable jury could conclude that so

much of the food presented to him was inedible over an extended period of time that he was


                                                  4
effectively deprived of one of life’s basic necessities. Indeed, on the edible food provided, he

managed to gain 50 pounds over almost four years. Instead, he has shown that over that period,

occasionally some food items were undercooked, spoiled or inedible for other reasons. For

example, in a three-year period, on one occasion in 2016 there were maggots in black-eyed peas

served to Teen, and on one occasion in 2017 detainees observed trash in a cooler containing juice

for the detainees. He complains of lack of fruit (except when detainees were given a sack lunch

when they went to court appearances), but states that he decided voluntarily to stop drinking the

juice provided as a substitute for fruit because most of the juice coolers had a black substance on

the nozzle. Other detainees continued to consume the juice. On other more frequent occasions,

food was not served in the portions Teen preferred or was unappetizing or inedible for other

reasons, but no evidence shows those instances were frequent enough to deprive Teen of

adequate nutrition overall. Furthermore, the situation improved after Teen’s May 2018

grievance hearing about meal content. In fact, there is no evidence that the nutritional content

of the edible parts of the meals, when considered as a whole, provided a nutritionally inadequate

diet. Without such evidence of the nutritional value of the edible food that was served, no

reasonable jury could find it was nutritionally inadequate in violation of Teen’s constitutional

rights.

          B.     Count 4

          Among other things, Davis objects to Magistrate Judge Sison’s conclusion that Teen has

been exposed to an increased risk of future danger from unsanitary food preparation and service

conditions in the Jail, arguing that Teen has not presented any evidence of physical or

psychological injury or increased risk of future harm.


                                                 5
       A pretrial detainee may recover for unsanitary food preparation or service conditions by

showing an official’s unreasonable response to “conditions posing an unreasonable risk of

serious damage to the prisoner’s future health.” Henderson v. Sheahan, 196 F.3d 839, 846-47

(7th Cir. 1999); Byrd v. Hobart, 761 F. App’x 621, 624 (7th Cir. 2019). To withstand summary

judgment on a claim based on the threat of future injury, a detainee must show to a degree of

reasonable medical certainty that he actually faced an increased risk of injury. Gray v. Hardy,

826 F.3d 1000, 1007 (7th Cir. 2016).

       Magistrate Judge Sison found that Teen could show an increased risk to his future health,

but the Court disagrees. As Magistrate Judge Sison found, it is a close call whether a reasonable

jury could find that the instances of unsanitary conditions in the food preparation and service at

the Jail amounted to a constitutional deprivation. There is evidence of maggots in the black-

eyed peas, trash in the drink cooler, insufficiently cooked food, hair and bits of old food in the

new food, kitchen workers’ not wearing gloves, masks, or beard guards, and generally dirty

kitchen conditions. However, Teen has not been exposed to those conditions since he was

transferred from the Jail to Menard Correctional Center in April 2019. There is no evidence he

suffered any physical or psychological harm while he was at the Jail, and there is no evidence the

conditions he suffered at the Jail continue to expose him to an increased risk of future harm. He

simply does not fall into the category of exposures to conditions—like second-hand cigarette

smoke or asbestos—that increase a risk of future harm even after the exposure is over, see

Helling v. McKinney, 509 U.S. 25, 33 (1993); Henderson, 196 F.3d at 852, or ongoing exposures

to conditions—like unsanitary prison kitchen conditions or infestations of rodents and birds—

that that pose an ongoing threat to future health, Gray v. Hardy, 826 F.3d 1000, 1007 (7th Cir.


                                                  6
2016); Byrd, 761 F. App’x at 624. Teen has simply failed to make a showing that he suffered an

increased risk of harm, or to even suggest he may be able to make such a showing in this case.

For this reason, the Court will reject Magistrate Judge Sison’s recommendation as to Count 4 and

will instead grant summary judgment for the defendants.

VI.       Conclusion

          For the foregoing reasons, the Court:

      •   ADOPTS in part and REJECTS in part the Report (Doc. 94);

      •   OVERRULES Teen’s objection (Doc. 99);

      •   SUSTAINS Aramark’s and Davis’s objection (Docs. 102);

      •   ADOPTS the Report to the extent it recommends granting summary judgment on Count
          3 and GRANTS summary judgment for McLaurin, Aramark, and Davis on Count 3;

      •   REJECTS the Report to the extent it recommends denying summary judgment on Count
          4 and, instead, GRANTS summary judgment for McLaurin and Davis on Count 4;

      •   DENIES as moot Teen’s motions for recruitment of counsel (Doc. 92) and for trial
          subpoenas (Doc. 93) in light of the fact that there will be no trial; and

      •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.
DATED: March 25, 2020

                                                  s/ J. Phil Gilbert
                                                  J. PHIL GILBERT
                                                  DISTRICT JUDGE




                                                    7
